Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
In the claims the following terms have been interpreted under 112f:
“means for reducing conduit rainout” in claims 17-20
“means for sensing pressure” in claims 17-20
“means for conducting a breathable gas” in claims 17-20
“means for permitting a breathable gas to pass from the input aperture to the output aperture” in claim 19
“means for allowing vapor to pass from the patient interface to atmosphere” in claim 20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Churchill on 10/29/2021.

The application has been amended as follows: 



Claim 8 has been replaced with:
8.	(currently amended) A device to reduce conduit rainout, the device comprising:
a gas conduit having an input aperture and an output aperture, the gas conduit configured as a channel for movement of a breathable gas between the input aperture and the output aperture, wherein the gas conduit is configured to provide the breathable gas from the output aperture to a patient interface;  
a vapor barrier operable to selectively prevent vapor passing from the patient interface through the gas conduit to the input aperture;
a pressure sensor located upstream of the vapor barrier;
wherein the vapor barrier is configured to normally seal the channel to prevent vapor passing from the output aperture to the input aperture;
wherein the vapor barrier is configured to open to permit the breathable gas to pass from the input aperture to the output aperture by an application of pneumatic pressure applied at the input aperture that exceeds the pressure at the output aperture;
wherein the vapor barrier is configured to close to prevent vapor passing from the output aperture to the input aperture with a pneumatic pressure applied at the output aperture that exceeds or is equal to pressure at the input aperture; and
wherein the vapor barrier is configured to transmit pressure changes that occur on a downstream side of the vapor barrier, through the vapor barrier, such 

Claims 12-14 are cancelled.

Claim 17 has been replaced with: 
17.	(currently amended) A respiratory treatment apparatus having: 
means for reducing conduit rainout within a gas conduit of the respiratory treatment apparatus, wherein the means for reducing conduit rainout is configured for selectively preventing vapor passing from a patient interface through the gas conduit to an input aperture of the gas conduit; 
means for sensing pressure, the means for sensing pressure located upstream of the vapor barrier; and
means for conducting a breathable gas between the input aperture and an output aperture of the gas conduit; 
wherein the means for reducing conduit rainout is configured to transmit pressure changes that occur on a downstream side of the means for reducing conduit rainout, through the means for reducing conduit rainout, such that the 

Claim 18, line 3, changed “an output aperture” to --the output aperture--.

Claim 20, lines 2-3, changed “a patient interface” to --the patient interface--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closes prior art of record is Hely et al. (US 5,896,857) and Diehl (US 6,588,421 B1). Diehl discloses a bypass channel (30) such that air flows through valve 10 into port 21 or into the bypass channel 30. Diehl fails to anticipate or make obvious, wherein the vapor barrier is pressure-sensitive. Diehl's vapor barrier (10) is meant to be manually controlled (col. 3, lines 1-3) in order to direct air through an HME or to bypass the HME, and thus making the valve pressure-sensitive would render it inoperable for its intended use. While Hely discloses a vapor barrier (valve within 14: 24, 39, 36, 38) which selectively prevents vapor passing from the patient interface (16) through the gas conduit to the input aperture (col. 4, lines 28-52; valve within 14 closes selectively when there is insufficient airflow being generated), Hely fails to disclose or render obvious a bypass channel. Further there is simply no motivation to add the bypass channel of Diehl to the prior art of Hely, absent improper hindsight reasoning. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTORIA MURPHY/Primary Examiner, Art Unit 3785